Citation Nr: 1718019	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's service-connected PTSD has resulted in total occupational and social impairment.

2.  The award of a 100 percent rating for PTSD renders the issue of entitlement to a TDIU moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the claim for entitlement to a rating in excess of 50 percent for PTSD is being granted in full, any error related to the duties to notify and assist is moot.

The Veteran contends that his PTSD symptoms have worsened such that he is entitled to at least a 70 percent rating.  See October 2010 Notice of Disagreement (NOD).  Nevertheless, as explained more fully below, the Board finds that a 100 percent rating is warranted for the entirety of the appeal period. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as can practicably be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2016).  Under these criteria the next higher rating of 70 percent requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self/others; intermittent inability to perform activities of daily living (such as maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The Board notes that the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); 38 C.F.R. § 4.130, DC 9411.  

In light of the applicable legal criteria above, the Board finds that the Veteran's PTSD is shown to have resulted in symptomatology commensurate with a 100 percent schedular evaluation.  Significantly, both private and VA examiners have found the Veteran totally disabled and unemployable due to the chronicity of his PTSD symptoms.  See May 2010, April 2015, and June 2016 Psychological Consulting Services (PCS) records and August 2012 VA Examination.  

In pertinent part, the Veteran's private treatment provider, L. G., opined on three separate occasions that as a result of the Veteran's PTSD he has significant disturbances in all areas of life, which cause him to be permanently and totally disabled and unemployable.  See May 2010, April 2015, and June 2016 Psychological Consulting Services (PCS) records.  L. G. documented such symptoms as poor sleep, nightmares, noise sensitivity, vertigo, headaches, memory and concentration problems, pronounced startle reflex, and avoidance of crowds.  Id.  L. G. also assigned a Global Assessment of Functioning (GAF) score of 37.  Id. These opinions are entitled to significant probative value as they are supported by the abundance of psychological symptoms demonstrated throughout the record.

Indeed, VA treatment records documented significant symptoms of nightmares, insomnia, intrusive thoughts, depressed mood and anhedonia, social withdrawal, hypervigilance, hyperarousal, avoidance, hallucinations, recurrent intrusive thoughts/recollections, avoidance behavior, markedly diminished interest or participation in activities, and difficulty concentrating and staying asleep.  See October 2011VA Medical Center (VAMC) records.  The Veteran was assigned a GAF score of 50.  

The Board acknowledges that, at a June 2010 VA examination, the examiner found symptoms of persistent avoidance of stimuli, feelings of detachment from others, markedly diminished participation in activities, increased arousal, difficulty sleeping, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner opined that the Veteran has significant social impairment due to his PTSD, but developed occupational difficulties secondary to his stroke.  The examiner assigned a GAF score of 53.  

At an August 2012 VA examination, the examiner opined that the Veteran had total occupational and social impairment.  However, the examiner indicated that only 75 percent of the impairment was due to his PTSD, with 25 percent due to his amnestic disorder/stroke.  The examiner found PTSD symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty understanding complex commands, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and persistent delusions or hallucinations.  A GAF score of 50 was assigned.  

At a May 2015 VA examination, the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, but attributed only 20 percent of the impairment to symptoms of PTSD, with 80 percent to stroke.  Nevertheless, the examiner found PTSD symptoms of anxiety; panic attacks; depressed mood; suspiciousness; chronic sleep impairment; mild memory loss; speech intermittently illogical, obscure, or irrelevant; impaired abstract thinking; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; and periods of sadness and withdrawal.  

Importantly, the Board acknowledges the distinction between the symptomatology associated with the Veteran's PTSD and his amnestic disorder/stroke, which was addressed in the VA examinations above.  See June 2010, August 2012, and May 2015 VA Examinations.  Nonetheless, the Board concludes that, given the symptoms associated with PTSD alone, the Veteran's disability picture more nearly approximates the criteria for a 100 percent rating.  38 C.F.R. § 4.126 (2016). 

Likewise, the Board has also considered the assigned GAF scores which range from 37 to 53.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), GAF scores ranging from 40 to 31 represent impairment in reality testing or communication or major impairment in areas, such as work, family relations, judgment, thinking, or mood.  GAF scores ranging from 41 to 50 are indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores ranging from 51 to 60 are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In this regard, the Board notes that GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In any event, the Board finds that the Veteran's GAF scores have most often reflected severe symptoms to major impairment, which is indicative of a 100 percent disability rating.  Moreover, despite the assigned GAF score of 53, the Board finds that the description of the Veteran's symptomatology more adequately identifies the severity of his psychiatric condition at that time.  Indeed, the totality of the psychiatric symptoms exhibited by the Veteran throughout the current appeal (including the multiple low GAF scores) support a finding that his service-connected PTSD has resulted in total occupational and social impairment.  Thus, the Board resolves all reasonable doubt in the Veteran's favor and concludes that an initial 100 percent rating is warranted for PTSD for the entire appeal period.

TDIU

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent scheduler rating, and the grant of a 100 percent scheduler rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  The Board acknowledges, however, that assigning a total schedular rating does not in every instance render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  More specifically, the issue of TDIU is not moot when it could be granted for a disability other than the disability for which a 100 percent rating is in effect because there would be no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

Consistent with this decision, the Veteran has been granted a 100 percent scheduler rating for his service-connected PTSD.  Furthermore, any possible claim for TDIU would be based on the Veteran's PTSD as he does not have any other service connected disabilities.  Accordingly, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

An initial 100 percent rating for PTSD is granted for the entirety of the appeal period, subject to the laws and regulations governing the award of monetary benefits.

The appeal as to entitlement to a TDIU is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


